Name: Council Regulation (EEC) No 2299/79 of 15 October 1979 fixing the guaranteed prices applicable for cane sugar originating in the overseas countries and territories (OCT) for 1979/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/6 Official Journal of the European Communities 20 . 10 . 79 COUNCIL REGULATION (EEC) No 2299/19 of 15 October 1979 fixing the guaranteed prices applicable for cane sugar originating in the over seas countries and territories (OCT) for 1979/80 letters with the relevant ACP States ; whereas it is now necessary for the Council to fix the same guaranteed prices for cane sugar originating in the overseas coun ­ tries and territories concerned , HAS ADOPTED THIS REGULATION : Article 1 For the period 1 July 1979 to 30 June 1980, the guaranteed prices referred to in Article 4 (4) of Annex IV to Decision 76/568/EEC shall be as follows : (a) for raw sugar, 3413 ECU per 100 kilograms ; (b) for white sugar, 42-30 ECU per 100 kilograms . These prices shall refer to sugar of standard quality as defined in Community rules, unpacked , cif European ports of the Community. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1979 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Having regard to the recommendation from the Commission , Whereas , in accordance with the terms of Annex XXI to the Final Act of the ACP-EEC Convention of Lome ('), the Community guarantees, for cane sugar originating in the overseas countries and territories mentioned in the said Annex, the same treatment as provided for in Protocol 3 on ACP sugar annexed to the said Convention ; Whereas Council Decision 76/568/EEC of 29 June 1976 on the association of the overseas countries and territories with the European Economic Commu ­ nity (2), embodies the application of this principle ; whereas in accordance with Article 4 (4) of Annex IV to that Decision the guaranteed prices are fixed annu ­ ally ; Whereas the guaranteed prices valid for 1979/80 for cane sugar originating in the ACP States have been fixed by Agreements in the form of exchanges of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 15 October 1979 . For the Council The President J. GIBBONS (') OJ No L 25, 30 . 1 . 1976 , p . 1 . ( 2 ) OJ No L 176, 1 . 7 . 1976, p . 8 .